Title: To Thomas Jefferson from Joseph Dougherty, 31 December 1808
From: Dougherty, Joseph
To: Jefferson, Thomas


                  
                     
                        1808
                     
                  
                  Amount of the whole expence that attended our crop of oats and hay Utencils included
                  
                     
                        
                           Sythe and hingings
                           2.
                           12½
                           
                        
                        
                           rake
                           0.
                           56
                        
                        
                           reaping hook
                           0.
                           50
                        
                        
                           reapers and whiskey
                           13.
                           97
                        
                        
                           hawling in oats
                           2.
                           50
                        
                        
                           two months hire of black man
                           
                              20.
                           
                           
                              00
                           
                        
                        
                           Dollars
                           39.
                           65½
                           
                        
                     
                  
                  
                  valuation of the produce Viz:
                  
                     
                        
                           
                           Say 270 bushels of oats worth 50 Cts. per bushel
                           }
                           135.
                           00
                        
                        
                           
                           
                                 the price that oats now sells at
                        
                        
                           
                           About 16 CWT, of hay worth 86 cts. per cwt.
                           
                           13.
                           76
                        
                        
                           
                           Oats Straw worth
                           
                           
                              30.
                           
                           
                              00
                           
                        
                        
                           
                           
                           
                           178.
                           76
                        
                        
                           
                           
                           
                           
                              39.
                           
                           
                              65
                           
                        
                        
                           
                           cleer of all expence Dollars
                           139.
                           11
                        
                     
                  
                  
               